SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1401
CAF 14-00971
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF ROMARAH F.-O.
----------------------------------------------
ONONDAGA COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                   MEMORANDUM AND ORDER
MARY H., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


STEPHEN L. CIMINO, SYRACUSE, FOR RESPONDENT-APPELLANT.

ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (CATHERINE Z. GILMORE OF
COUNSEL), FOR PETITIONER-RESPONDENT.

CHRISTOPHER E. BURKE, ATTORNEY FOR THE CHILD, SYRACUSE.


     Appeal from an order of the Family Court, Onondaga County
(Michael L. Hanuszczak, J.), entered May 28, 2014 in a proceeding
pursuant to Family Court Act article 6 and Social Services Law § 384-
b. The order, among other things, terminated respondent’s parental
rights.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Aaliyah H. ([appeal No. 1] ___
AD3d ___ [Dec. 31, 2015]).




Entered: December 31, 2015                       Frances E. Cafarell
                                                 Clerk of the Court